Citation Nr: 0719439	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of frozen 
feet. 

3.  Entitlement to service connection for incomplete 
paralysis, right radial nerve.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and a May 2002 rating decision of the RO 
in Cleveland, Ohio.   

In the March 1998 rating decision, the RO in Montgomery, 
Alabama declined to reopen claims of entitlement to service 
connection for residuals of right radial nerve incomplete 
paralysis and for residuals of frozen feet.  In the May 2002 
rating decision, the RO in Cleveland, Ohio declined to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.  These claims were all denied on the basis that 
new and material evidence had not been submitted to reopen a 
previously denied claim.  The veteran appealed all three 
denials to the Board.  Subsequent to the May 2002 rating 
decision, the claims file was transferred to the jurisdiction 
of the Montgomery, Alabama RO.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned at the Montgomery, Alabama RO.  

In a January 2007 decision, the Board reopened the claims for 
service connection for the claimed disorders of right ear 
hearing loss, residuals of frozen feet, and incomplete 
paralysis, right radial nerve.  At that time, the Board also 
remanded the case with respect to those three reopened claims 
in order for the RO to review the claims on a de novo basis; 
and for further development.


The issue of entitlement to service connection for incomplete 
paralysis, right radial nerve is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
current right ear hearing loss is related to service.

2.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current metatarsalgia is related to service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.  Resolving the benefit of the doubt in the veteran's 
favor, metatarsalgia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Analysis

The veteran claims entitlement to service connection for 
right ear hearing loss, incomplete paralysis, right radial 
nerve, and for residuals of frozen feet.  The following rules 
apply generally to the veteran's three claims for service 
connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Right Ear Hearing Loss

With respect to the right ear hearing loss claim, the 
following rules also apply.  For cases in which a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993). See also 38 C.F.R. 
§ 3.385, discussed infra.

Although 38 C.F.R. § 3.385 does not provide for determination 
of hearing loss disability on the basis of whispered voice 
testing, hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal. See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes. Id.

The veteran is claiming entitlement to service connection for 
hearing loss of the right ear.  The veteran attributes his 
claimed right ear hearing loss and damage to injury caused by 
noise experienced at the rifle range during his service.  The 
record indicates that the veteran served during World War II, 
from July 1940 to September 1944 in the Army.  He did not 
serve overseas.

Service medical records show the following.  The report of a 
July 1940 examination at enlistment shows that examination of 
the ears was normal; and hearing acuity measured by voice 
testing measured at 20/20 bilaterally.

The veteran was seen in May 1941 with complaints of pain in 
both ears for the past eight weeks.  At that time, the right 
ear showed a large perforation.  The record of that treatment 
contains findings indicating that hearing acuity measured by 
voice testing measured at 10/20 and 15/20 for the right and 
left ears, respectively.  

The veteran was seen early in February 1943 because of acute 
catarrhal otitis media, left, for which the cause was 
undetermined.  The acuity of hearing at that time was 
measured as 12/15 and 15/15 on the right and left, 
respectively.  Another treatment record at that time shows 
that examination of the right ear revealed a retracted 
tympanic membrane, with orange-pink discoloration and fixed.  
Hearing acuity measured by "conversation" voice testing 
measured at 7/15 and 15/15 for the right and left ears, 
respectively.  A consultation report dated the next day in 
February 1943 contains a provisional diagnosis of partial 
deafness.  Progress notes show that the veteran was treated 
for about two weeks for ear symptoms and was then discharged 
later that month.

The report of a September 1944 examination prior to discharge 
shows that examination of the ears was normal.  At that time 
acuity of hearing was recorded as 15/15 bilaterally.

During a July 1947 VA examination the veteran reported that 
he had defective hearing of the right ear since pneumonia in 
childhood.  On examination, the right drum was dull, and the 
upper 1/3rd of the drum was infected.  The right drum 
appeared to be moderately retracted.  Hearing acuity measured 
by voice testing measured at 17/20 and 20/20 for the right 
and left ears, respectively. After examination, the 
examination report contains a diagnosis of otitis media, 
chronic, catarrhal on the right.  

VA treatment records dated between 1954 and 1968 show 
treatment for right ear complaints including pain, and 
include diagnoses including otitis media.

In a June 1968 statement, Dr. B. Russell Burke certified that 
he had seen the veteran that month and that the veteran gave 
a history of dynamite exploding very close to the right ear 
while in training in service.  Dr. Burke stated that the 
right drum was a little retracted with some scarring, and no 
perforation.  He noted findings of an almost complete loss of 
hearing in the right ear.  Dr. Burke opined that, based on 
the reported history of injury, along with the examination 
findings, his opinion was that this was related to service 
injury.  

With that statement, Dr. Burke included a graphic 
representation of audiometric results, which was not 
interpreted, dated in June 1968.  The Board may not interpret 
those results for the basis of this adjudication.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data).  
Nevertheless, visual analysis of the graphic representation 
does indicate that the findings meet criteria to be 
considered a disability under 38 C.F.R. § 3.385.

An April 1969 VA consultation report contains an assessment 
of possible chronic serous otitis media.  The veteran 
underwent a VA audiological evaluation in May 1969, which 
shows that the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz were all in excess of 40 
decibels.  

During a July 1969 VA ear examination, the examiner noted 
that the veteran had an obvious hearing defect.  On insertion 
of the otoscope in the right ear canal, the veteran 
complained of moderate pain.  The right drum was moderately 
scarred and retracted.  There were no perforations, erythema, 
or bulging, and no evidence of drainage.  The veteran was 
unable to hear a tuning fork.

At the conclusion of a February 2002 VA ear examination, the 
examiner gave a diagnosis that the veteran's symptoms were 
consistent with Meniere's disease, which the examiner 
believed was associated with the right side.

In a January 2003 statement, Thomas L. Eby, M.D., FACS, 
provided an opinion that the veteran had suffered from a 
significant injury to the right inner ear that caused hearing 
loss and balance dysfunction.  Dr. Eby stated that based on 
the veteran's statements-relating an inservice injury when 
during training a shell caused concussion and probable inner 
ear damage-it appears most likely that the condition started 
as a service-related dysfunction.  

During an August 2004 VA examination, the veteran underwent 
examination of his otitis media.  After examination the 
report contains an impression that the veteran had symptoms 
consistent with a possible Meniere's syndrome with symptoms 
including hearing loss in the right ear.  The examiner opined 
that this was just as likely as not related to service.

The report of a February 2007 VA audiologic examination shows 
that the examiner reviewed the claims file.  She noted that 
the veteran was treated for otitis media in service; and that 
at separation hearing acuity was measured as 15/15 
bilaterally.  She discussed post-service medical history, and 
the veteran's current complaints of ear pain, vertigo and 
hearing loss.  She noted that military exposure to noise was 
significant for artillery noise; and that post-service the 
veteran worked as an auto mechanic, otherwise he denied any 
other acoustic exposure.  Audiological evaluation of the 
right ear at that time shows that the pure tone hearing 
threshold levels at 500, 1000, 2000, 3000, and 4000 hertz 
were 80, 90, 90, 85, and 90 dB; and speech recognition scores 
for the right ear using the Maryland CNC Test was 48 percent.  

The examination report concluded with a diagnosis including 
that test results indicate a severe to profound hearing loss 
for the right ear.  The examiner commented that the veteran 
complained of otitis media since service, as well as vertigo 
and hearing loss.  The examiner noted that otitis media can 
result in hearing loss, that Meniere's disease may result in 
hearing loss, and that artillery noise may result in hearing 
loss.  The examiner noted that the veteran had all three, and 
that it would be impossible to determine which of the three 
is likely to have caused the veteran's hearing loss.  Based 
on the foregoing, the examiner opined that it was at least as 
likely as not that one of the three may have resulted in the 
present hearing loss of the right ear. 

In summary, the veteran asserts that service connection is 
warranted for right ear hearing loss disability. The record 
establishes that hearing loss "disability" for VA purposes 
was not demonstrated on examination for separation from 
service, although there is some indication of hearing loss to 
some extent during service. Although the veteran's auditory 
acuity tested as normal at his service discharge examination, 
the testing method employed was whispered voice.  

The veteran did not undergo audiometric testing for which 
numeric findings were provided prior to April 1969, when such 
findings first showed bilateral hearing loss disability for 
VA purposes.  All subsequent reports of audiometric testing 
have similarly shown such findings representing a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385 (2006).  

While hearing loss disability for VA purposes was not 
demonstrated in service and was initially demonstrated years 
subsequent to service, pursuant to 38 C.F.R. § 3.303(d), and 
the Court's holding in Hensley v. Brown, service connection 
may still be established if it is shown that current hearing 
loss is related to service.

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  There is ample 
evidence in service of treatment for right ear pathology; and 
of some impairment in hearing acuity during service, even if 
it was not shown at discharge.  The Board has considered the 
veteran's statements and credible testimony given by the 
veteran with respect to the continuity of right ear hearing 
impairment since service, and accepts his statements that he 
experienced acoustic trauma in service.

The Board notes that in statements provided by private 
treatment providers in June 1968 and January 2003, and in 
opinions provided by examiners conducting VA examinations in 
August 2004 and February 2007, each opined essentially that 
the veteran's hearing loss was probably related to service.  
Additionally, consistent with the bases for these opinions, 
the record does show that the veteran had right ear 
symptomatology in service including problems with hearing 
acuity, together with a provisional diagnosis of partial 
deafness in February 1943.  After service, as early as July 
1947, examination revealed symptoms involving the right 
tympanic membrane, a diagnosis of right ear chronic catarrhal 
otitis media; and to some extent, impairment of hearing 
acuity as measured by voice testing.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

Viewing the evidence objectively, the Board finds that 
service connection should be granted on the record.  The 
Board concludes that the evidence, viewed liberally, is at 
least in equipoise.  That is, it is as likely as not that the 
claimed right ear hearing loss is etiologically related to 
the veteran's service during World War II.  The veteran is 
therefore entitled to any remaining benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
it is the judgment of the Board that service connection is 
warranted for right ear hearing loss.

B.  Residuals of Frozen Feet

The veteran is seeking entitlement to service connection for 
residuals of frozen feet.  Service medical records show that 
during the July 1940 enlistment examination, the general 
examination for skin, extremities, etc. was normal.  
Examination of organs of locomotion (including bones, joints, 
muscles, and tendons), and neuropsychiatric examination, were 
both normal. 

The veteran was admitted and treated for eight days in 
December 1942 for complaints of painful feet since a hike two 
days earlier that month at Camp McCoy, Wisconsin.  The pain 
was localized in the plantar surface of the metatarsal heads.  
The veteran gave a further history of pain in the balls of 
his feet since 1935 after excessive roller skating.  

On examination at that time, the treatment provider made 
findings including the following.  There was no injury.  The 
skin was clear except for scattered dermatitis in other areas 
(not of the feet); the vascular system was normal.  There was 
moderate pain beneath the metatarsal heads, bilateral; 
flattening of the longitudinal and transverse arches, 
bilaterally.  The joints of the feet were relaxed, and there 
seemed to be some motor weakness.  No referable findings were 
made with respect to the nervous system.  The final diagnosis 
was metatarsalgia, bilateral, moderately severe, cause 
undetermined.  

The report of the September 1944 discharge examination shows 
that evaluations were all normal for feet and all potentially 
referable conditions, including neurological diagnosis, skin, 
musculoskeletal defects, and, cardiovascular system.  

During a July 1947 VA examination, the veteran reported no 
complaints regarding his feet.  On examination, the examiner 
made no relevant abnormal findings.  There was no pes planus 
and the arches were well supported, with no plantar 
callosities.  The skin was clear, and cardiovascular 
examination was normal.  Besides findings of abnormalities 
for unrelated conditions, the report noted there were no 
residuals of other injuries.  The diagnosis contained no 
diagnosis referable to the feet.  A VA neurological 
examination in July 1947 noted that findings were negative 
for disease of the peripheral nervous system; and that the 
veteran walks naturally and normally. 

In December 1953 the veteran was hospitalized for about one 
week after a roller skating injury to the left foot and 
ankle.  The diagnosis was torn ligament of the left ankle 
with bruising and discoloration.  He was treated in January 
1954 after his left foot had recently been run over by an 
automobile, with increasing pain since the injury.  X-rays 
showed no fracture.  The veteran was treated in August 1954 
after a motorcycle accident resulting in injuries including 
lacerations to his left leg.  He was treated in September 
1954 after a motorcycle accident resulting in injuries 
including brush wounds of the left foot.  The final diagnosis 
included lacerations of the left lateral malleolus.

In a January 1960 statement, Henry Spira, M.D., noted that 
the veteran reported complaints of some trouble with his 
feet, which hurt him when he had to stand or walk for several 
hours.  Dr. Spira noted that there was a bilateral Grade 1 
pes planus.

During a September 1967 VA examination, the veteran reported 
that his feet were frozen or frostbitten while stationed in 
Wisconsin, and that they seem to burn and ache since then.  
He reported complaints that he cannot stand more than 5 or 6 
hours a day, and his feet usually ache if he walks or stands 
on a hard surface.  Examination revealed nothing other than 
that the feet were second degree flat.  Pulses and locomotion 
were good.  The report contains a diagnosis of flat feet 
bilaterally, no residuals of ligament injury in left ankle.

In an April 2003 statement, L. Doyle Moore, M.D., the 
veteran's primary care physician, stated he had followed the 
veteran since 1997.  Dr. Moore noted that the veteran had 
problems with chronic foot pain, and that he had been 
diagnosed with metatarsalgia in 1942.  Dr. Moore noted that 
this often causes chronic foot pain; and that it is possible 
that the frost bite sustained in service had caused the 
veteran's chronic foot pain.

During a January 2007 VA examination for feet, the examiner 
noted a history that the veteran had been diagnosed with 
metatarsalgia in 1942, and that since then the veteran had 
had chronic foot pain.  After examination, the report 
contains a diagnosis of metatarsalgia.  The examiner 
indicated that the metatarsalgia was associated with a 
problem of "frost bite of the foot-WW2."  The report 
contains an opinion that based on clinical experience and the 
review of literature, there is a 50/50 probability that the 
veteran's metatarsalgia is related to his frostbite.

After a careful review of the record, the Board finds that 
the evidence, viewed liberally, is in relative equipoise.  
The Board recognizes that the service medical records are 
completely void of evidence showing frostbite of the feet.  
However, these records do show that the veteran was treated 
for metatarsalgia in December 1942.  The January 2007 VA 
examination also found that the veteran has a current 
diagnosis of metatarsalgia.  Although the examiner relates 
this to frostbite and then to active service, the Board 
interprets this opinion as establishing a relationship 
between the metatarsalgia treated in service and the current 
metatarsalgia.  It should be noted that the examiner reviewed 
the veteran's service medical records and his post service 
medical records before rendering the opinion that relates the 
current disability to active service.  Therefore, the 
benefit-of-the-doubt rule applies, and the claim is allowed 
for metatarsalgia.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for right ear hearing loss is granted.
 
Service connection for metatarsalgia is granted.


REMAND

The veteran is claiming entitlement to service connection for 
incomplete paralysis, right radial nerve.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claim.   

In January 2007, the Board remanded the claim to the RO for 
further development.  In doing so, the Board noted there was 
medical evidence of a right radial nerve incomplete paralysis 
condition, evidence that the veteran suffered a right radial 
nerve incomplete paralysis condition in inservice, and 
medical evidence indicating that the two might be related.  
The Board ordered the RO to provide the veteran a VA 
examination to determine the nature and etiology of any right 
arm nerve condition.  

The Board specifically requested that the examiner examine 
the veteran for any right arm nerve condition, and to provide 
opinions as to (1) whether the veteran has a current 
diagnosis of right radial nerve incomplete paralysis, or any 
other right arm nerve condition; and if so, (2) whether such 
disorder is at least as likely as not caused by service, was 
incurred during service, or is otherwise etiologically 
related to service.  The Board requested that a complete 
rationale must be given for any opinion expressed, and the 
foundation for all conclusions should be explained.

As a result, the RO arranged for the veteran to undergo VA 
examination in January 2007.  Review of the January 2007 VA 
examination report shows, however, that the veteran was 
apparently examined for joint impairment of the right upper 
extremity including shoulder, rather than for any 
neurological pathology.  Further, at the conclusion of that 
examination, the report's diagnosis lists only degenerative 
joint disease of the right shoulder; no diagnosis is listed 
with respect to any peripheral nerve condition.  

We also note that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Nevertheless, at the conclusion to the examination report, 
the examiner provided an opinion that based on clinical 
evidence, there is a 50/50 probability that his right radial 
nerve incomplete paralysis and right shoulder pain is related 
to his injury sustained in the military.  However, as noted, 
the report did not contain a diagnosis of a radial nerve 
injury, so there is no rationale for that conclusion.

Essentially, a Remand is necessary because the examiner 
provided an orthopedic examination of the right shoulder, did 
not examine the veteran for the claimed incomplete paralysis, 
right radial nerve, and did not provide diagnosis with 
respect to any peripheral nerve condition other than as part 
of an opinion made regarding degenerative joint disease 
without providing a rationale for this relationship.  In sum, 
actions ordered by the Board in its January 2007 REMAND were 
not taken.

The Court has held that the RO's compliance with the Board's 
Remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the case 
must be remanded to the RO for compliance with the January 
2007 REMAND instructions regarding the claimed incomplete 
paralysis, right radial nerve.  Accordingly, the case must be 
remanded to the RO for the RO to schedule an examination as 
outlined in the order below.  Id.  Prior to that examination, 
the RO should arrange to obtain any pertinent medical records 
not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be afforded a 
VA neurological examination regarding the 
claimed incomplete paralysis, right radial 
nerve, to ascertain the nature and likely 
etiology of any peripheral nerve condition 
of the right arm.  The claims folder must 
be made available to the examiner for 
review before the examination.  This fact 
should be so indicated in the examination 
report.  The examiner should elicit from 
the veteran a thorough history pertaining 
to the disability and all occupational or 
recreational factors, during and after 
service, that might have played a role in 
the development of this disorder.  

All neurophysiological and other studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
that examiner should explain why it is not 
feasible to respond.

Based on examination of the peripheral 
nerves of the right arm, the examiner 
should opine whether the veteran has a 
current diagnosis of right radial nerve 
incomplete paralysis, or any other right 
arm nerve condition.  If so, then the 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not (probability of 50 
percent or higher) that any diagnosed 
peripheral nerve disability of the right 
arm is related to service or a service-
connected disability.  

In rendering the opinions, the examiner 
should include a discussion of the service 
medical records and post service evidence 
related to the claimed disability.

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.

3.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


